DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 2/28/2022.  Claims 1-4, 8, 9, 12-14, 18 and 19 have been amended.  Claims 5 and 15 have been cancelled.  Claims 1-4, 6-14 and 16-19 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, CRM of claim 11 and server of claim 12 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 11 and 12 recite: 
1. A payment account changing method performed at a server comprising at least one processor configured to execute computer-readable instructions, the payment account changing method comprising: 
receiving a payment approval request from a payment method associated with a user of an electronic device through an application, the application configured to provide a specific service and being different from a messenger;
in response to the payment approval request not corresponding to benefit information set for a current linked account, recognizing the payment approval request as an account change event;
transmitting, by the at least one processor through a communication session established between a chatbot associated with the server through the messenger and the electronic device having the messenger installed thereon, to the electronic device a message of the chatbot, in response to the recognizing, and the message including account information about a plurality of accounts linkable to the payment method and including user interface buttons for changing the current linked account of the payment method to another account among the plurality of accounts;
receiving, by the at least one processor, from the electronic device an account change request including another account as a response to the message in response to one of the user interface buttons being selected, the another account having been selected from the accounts in response to a user interface button among the user interface buttons in the message associated with the another account being selected; and
temporarily changing, by the at least one processor, the current linked account of the payment method to the another account for a number of times or a period of time with respect to the payment approval request.

Referring to the bolded limitations above, independent claims 1, 11 and 12 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 11 and 12 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 11 and 12 only recite the commercial interaction of changing a payment account to use in a payment transaction.  Accordingly, each of claims 1, 11 and 12 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 11 and 12, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 11 and 12 of a server, processor and electronic device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 11 and 12 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 11 and 12, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, linking accounts and changing payment accounts in response to user criteria or low balances is well known as evidenced by the references cited on the PTO-892 attached to the OA dated 7/28/2021.  Moreover, the server, processor and electronic device of claims 1, 11 and 12 are known devices, as discussed in paragraph [0039] of the Applicant’s specification.   Accordingly, claims 1, 11 and 12 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 11 and 12 are not patent eligible.  Dependent claims 2-4, 6-10, 13, 14 and 16-19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-4, 6-10, 13, 14 and 16-19 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity including user authorization, authentication and preferences, and the use of well-known variables for selecting one payment instrument over another such as insufficient funds, balances or benefits (2B).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mugford (US 2017/0178113).
Claim 1 recites:
A payment account changing method performed at a server comprising at least one processor configured to execute computer-readable instructions, the payment account changing method comprising: (Mugford, Fig. 1, [0027], system 100 including multi-source transaction provider system 114; Fig. 2, [0042], [0043], processor 204, programs 208; Fig. 4, [0058], process 400)
receiving a payment approval request from a payment method associated with a user of an electronic device through an application, the application configured to provide a specific service and being different from a messenger; (Mugford, Fig. 4, [0060], transaction authorization request at 404; Fig. 1, [0030], mobile application provided by multi-source transaction provider system 114; Fig. 1, [0035], FSP system 116 may provide content through a mobile banking application; see also [0063]-[0065], multi-source transaction provider system 114 responds to transaction authorization request with linked payment sources based on a determination at steps 408, 410, 412)
in response to the payment approval request not corresponding to benefit information set for a current linked account, recognizing the payment approval request as an account change event; (Mugford, Fig. 4, [0065], default settings and multi-source transaction provider system 114 may determine that using a particular linked payment source qualifies user for promotional offer; Figs. 6 and 9A, [0083], additional funding sources 606, interface 901)
transmitting, by the at least one processor through a communication session established between a chatbot associated with the server through the messenger and the electronic device having the messenger installed thereon, to the electronic device a message of the chatbot, in response to the recognizing, and the message including account information about a plurality of accounts linkable to the payment method and including user interface buttons for changing the current linked account of the payment method to another account among the plurality of accounts; (Mugford, Fig. 9B, [0086], user interface 909 requesting input from user 104 as to whether alternative funding sources should be used; [0056], mobile applications)
receiving, by the at least one processor, from the electronic device an account change request including another account as a response to the message in response to one of the user interface buttons being selected, the another account having been selected from the accounts in response to a user interface button among the user interface buttons in the message associated with the another account being selected; and (Mugford, Fig. 4, [0066], payment sources may be adjusted by user 104; Fig. 6, [0087], additional funding sources are identified and accepted by user 608; Fig. 9B, [0086], interface 909)
temporarily changing, by the at least one processor, the current linked account of the payment method to the another account for a number of times or a period of time with respect to the payment approval request.  (Mugford, Fig. 4, [0066], allocate funds 416; Fig. 6, [0083], [0086], asking whether user would like to modify default funding sources; [0076], default settings may include transactions during a planned trip; [0095], default allocation settings may be set for specific parameters including time)
Claim 12 corresponds to claim 1 and is rejected on the same grounds.  Specifically regarding claim 12, Mugford, Fig. 2, [0042], [0043], processor 204, programs 208.
Claim 2 recites:
The payment account changing method of claim 1, wherein the transmitting further comprises recognizing the payment approval request as the account change event for changing the current linked account in response to a failure of a payment due to an error of the current linked account.  (Mugford, Fig. 6, [0083], if insufficient funds do not exist using the default allocation settings (step 604; NO), multi-source transaction provider system 114 may identify additional allocations and/or funding sources associated with the multi-source payment account to fund the purchase (step 606); [0095], error with previous allocation.  Please note the only description of what constitutes an “error” is discussed in paragraphs [0060], [0075] of the Applicant’s specification as “insufficient funds”.)
Claim 3 recites:
The payment account changing method of claim 1, wherein the transmitting further comprises recognizing the payment approval request as the account change event for changing the current linked account in response to a failure of a payment due to an insufficient balance of the current linked account.32 Atty. Dkt. No. 16634LN-000129-US (Mugford, Fig. 6, [0083], if insufficient funds do not exist using the default allocation settings (step 604; NO), multi-source transaction provider system 114 may identify additional allocations and/or funding sources associated with the multi-source payment account to fund the purchase (step 606); Fig. 9B, [0086], interface 909) 
Claim 13 corresponds to claim 3 and is rejected on the same grounds.


Claim 4 recites:
The payment account changing method of claim 1, wherein the transmitting further comprises recognizing the payment approval request as the account change event for changing the current linked account in response to at least one of affiliate store information, location information, or additional information included in the payment approval request being unmatched to information set for the current linked account.  (Mugford, Figs. 5, 11A, 11B, [0080], allocation settings may be based on specific retailers, geographic location or any other classification)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 6 recites:
The payment account changing method of claim 3, wherein the transmitting comprises generating the message that includes the account information about the at least one account, among a plurality of accounts linkable to the payment method, based on respective balances of the plurality of accounts.  (Mugford, Fig. 8, [0092], interface on 801 on computing device 102 includes funding sources and balances)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The payment account changing method of claim 1, wherein the transmitting comprises generating the message as an action message that includes a user interface for selecting the at least one account, among a plurality of accounts linkable to the payment method, to be included in the account change request.  (Mugford, Fig. 8, [0092], interface on 801 on computing device 102 for receiving alteration of funding sources for a transaction)
Claim 17 corresponds to claim 7 and is rejected on the same grounds.


Claim 8 recites:
The payment account changing method of claim 1, wherein the changing comprises:33 Atty. Dkt. No. 16634LN-000129-USmaintaining a specific account set as a main account among a plurality of accounts linkable to the payment method as the current linked account of the payment method; and (Mugford, Fig. 4, [0077], primary account)
changing the current linked account of the payment method to the another account included in the account change request for the number of times or the period of time after the account change request is received.  (Mugford, Figs. 5, 11A, 11B, [0080], [0095], allocation settings may be based on time thresholds such as occurring during a date range, occurring during specific hours of the day, etc.)
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The payment account changing method of claim 1, wherein the changing comprises: changing the current linked account of the payment method to the another account included in the account change request among a plurality of accounts linkable to the payment method; and maintaining the another account included in the account change request as the current linked account of the payment method until a subsequent account change request following the account change request is received.  (Mugford, Figs. 5, 11A, 11B, [0080], a user may operate computing device 102 to indicate that one or more default allocation settings and/or payment sources should become suspended upon exceeding a specified spending limit or other threshold, and a user may operate computing device 102 to manually disable one or more payment sources)
Claim 19 corresponds to claim 9 and is rejected on the same grounds.
Claim 10 recites:
The payment account changing method of claim 1, wherein the changing comprises: changing the linked account of the payment method to the account included in the account change request among a plurality of accounts linkable to the payment method based on a user authentication request.  (Mugford, Fig. 5, [0071]-[0073], access credentials for accessing funding sources)
Claim 11 recites:
A non-transitory computer-readable record medium storing instructions that, when executed by the at least one processor, cause the server to Atty. Dkt. No. 16634LN-000129-USperform the payment account changing method of claim 1.  (Mugford, [0010], [0100], computer readable medium)

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, as Applicant’s arguments consist of noting “[t]his rejection has been rendered moot by the present amendments”, there are no arguments to respond to. 
Regarding the rejections under 35 U.S.C. 102, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “the cited art (e.g., Mugford) fails to Atty. Dkt. No. 16634LN-000129-USU.S. Application No. 17/074,027specifically disclose or fairly suggest, among other things, "receiving a payment approval request from a payment method associated with a user of an electronic device through an application, the application configured to provide a specific service and being not a messenger," "the message including user interface buttons for changing the linked account of the payment method to another account among the accounts" and "transmitting, by the at least one processor through a communication session established between a chatbot associated with the server through the messenger and the electronic device having the messenger installed thereon, to the electronic device a message of the chatbot, in response to the recognizing," and "temporarily changing, by the at least one processor, the linked account of the payment method to the another account for a preset number of times or a present period of time with respect to the payment approval request," as specifically required by claim 1 as amended.”  The Examiner respectfully disagrees.  Please see Figs. 4, 6, 9A and 9B and the accompanying description in Mugford as discussed in detail in the rejections above.  Further, it is respectfully noted that Mugford, [0030], [0035], clearly distinguishes between the mobile application provided by multi-source transaction provider system 114 and the mobile banking application provided by FSP system 116 reading on the recited “different from a messenger” feature.  Regarding the interface buttons, please see any of Mugford, Figs. 8, 9B, 11A and 11B.  Regarding temporarily changing, Mugford, [0076], [0095], specifically discloses default allocation settings may be set for specific parameters including time.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Bekmann (WO 2018/005635) discusses logical separation of balances of funds, Title.
Grassadonia (US 9,595,031) discusses payment via a messaging application, Title.
Van Os (US 2015/0348002) discusses choosing a payment card, Fig. 11D.
Isaacson (US 2018/0232817) discusses a group payment chatbot, [0284].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY HARPER/Examiner, Art Unit 3692